      Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



AMERICAN SOCIETY FOR TESTING AND                 Case No. 1:13-cv-01215-TSC
MATERIALS d/b/a ASTM INTERNATIONAL;

NATIONAL FIRE PROTECTION
ASSOCIATION, INC.; and

AMERICAN SOCIETY OF HEATING,
REFRIGERATING, AND AIR CONDITIONING
ENGINEERS,

                Plaintiffs/Counter-defendants,

           v.

PUBLIC.RESOURCE.ORG, INC.,

                Defendant/Counterclaimant.



PUBLIC.RESOURCE.ORG’S SUPPLEMENTAL REPLY BRIEF ON THE IMPACT OF
              GEORGIA V. PUBLIC.RESOURCE.ORG, INC.
           Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 2 of 12




                                                   TABLE OF CONTENTS

                                                                                                                                         Page

I.        THIS COURT SHOULD ADDRESS THE GOVERNMENT EDICTS DOCTRINE. ..... 1

II.       THIS CASE IS ABOUT THE LAW, THE ESSENCE OF A GOVERNMENT EDICT;
          AND HOW THE LAW WAS DRAFTED MAKES NO DIFFERENCE TO ITS
          STATUS AS A GOVERNMENT EDICT......................................................................... 2

III.      GEORGIA’S IMPLICATIONS FOR THE FAIR USE ANALYSIS HERE ARE
          CLEAR. ............................................................................................................................. 5

          A.         First Factor: The Purpose and Character of the Use .............................................. 5

          B.         Second Factor: The Nature of the Work ................................................................ 6
          C.         Third Factor: The Amount Used ............................................................................ 7

          D.         Fourth Factor: Impact on the Market ..................................................................... 8

CONCLUSION .............................................................................................................................. 8




                                                                       i
            Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 3 of 12




                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

CASES

Bellwether Prop., L.L.C. v. Duke Energy Indiana, Inc.,
    87 N.E.3d 462 (Ind. 2017) .........................................................................................................6

Callaghan v. Myers,
   128 U.S. 617 (1888) ...................................................................................................................4

Campbell v. Acuff-Rose Music, Inc.,
  510 U.S. 569 (1994) ...................................................................................................................5

Georgia v. Public.Resource.Org, Inc.,
   590 U.S. ___, 140 S. Ct. 1498 ......................................................................................... passim

RULES
Fed. R. Civ. P. Rule 52 ....................................................................................................................3

Fed. R. Civ. P. 56(f) .........................................................................................................................2




                                                                      ii
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 4 of 12




       Public.Resource.Org responds to the Plaintiffs’ further supplemental brief regarding the

pending summary judgment motions. The Supreme Court’s decision in Georgia v.

Public.Resource.Org has changed the law directly relevant to this case, compelling a decision

that Plaintiffs cannot use copyright claims to stop Public Resource from posting documents that

government agencies and legislatures have adopted as their own and made into law.

I.     THIS COURT SHOULD ADDRESS THE GOVERNMENT EDICTS DOCTRINE.

       As Public Resource stated in its previous brief, this Court can and should address the

effect of the government edicts doctrine, as affirmed by the Supreme Court in Georgia v.

Public.Resource.Org, on the enforceability of copyright in standards that have become adopted

as laws through incorporation by reference. Plaintiffs wrongly argue that on remand this Court

may consider only the fair use issues. In fact, the Court of Appeals vacated this Court’s earlier

grant of partial summary judgment and the injunction, and it remanded “for further proceedings

consistent with this opinion.” The Court of Appeals did not retain jurisdiction over the case,

which would have limited the scope of proceedings on remand. Nor did it did rule on the broader

constitutional issues.

       While courts prefer to avoid constitutional questions on issues that may be resolved on a

statutory basis, that is no reason for this Court to sidestep the government edicts doctrine here.

In Georgia v. Public.Resource.Org, the Supreme Court addressed the government edicts doctrine

as a feature of copyright law and interpretation of the Copyright Act; the decision did not turn on

constitutional grounds. See Georgia v. Public.Resource.Org, Inc., 590 U.S. ___, 140 S. Ct.

1498, 1503-04 (announcing the case holding as rooted in the Copyright Act).

       Moreover, the Supreme Court in Georgia expressed a clear preference for bright-line

rules, in its words a “clear path” through application of the government edicts doctrine, over the

“notoriously fact sensitive” fair use doctrine that may stifle the “less bold.” Georgia, 140 S.Ct.


                                                 1
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 5 of 12




at 1513. That decision changed the landscape and supersedes the D.C. Circuit’s preference for

fair use. And the “clear path” that the government edicts doctrine provides makes it especially

amenable to summary judgment on the current motions.

       The record needs no more factual development for this Court to grant summary judgment

to Public Resource on the government edicts doctrine. To the extent the Court desires further

briefing, or a supplemental motion, to complete the arguments on that issue, Public Resource

would provide additional argument. It is well settled that a court can grant summary judgment

against Plaintiffs on their motion based on facts in the record. Fed. R. Civ. P. 56(f).

II.    THIS CASE IS ABOUT THE LAW, THE ESSENCE OF A GOVERNMENT
       EDICT; AND HOW THE LAW WAS DRAFTED MAKES NO DIFFERENCE TO
       ITS STATUS AS A GOVERNMENT EDICT.

       Plaintiffs obfuscate the fact that government adoption of standards as enforceable law

has transformed what was once a private document into a government edict. Regardless of how

the words of that edict were prepared, and whether the edict incorporates the text from another

document physically or by reference, under Georgia a government edict is not enforceable under

the Copyright Act.

       In Georgia, the fact that the state commissioned Lexis Nexis to draft the annotations was

not the factor that made them government edicts. Instead, it was the adoption by Georgia of

those annotations as part of the state’s only official code that made them the authoritative edicts

of the state. As the Supreme Court noted, the Georgia legislature received the annotations from

the drafters, merged the statutory portion of the codification of Georgia law with the annotations,

and then published the final merged version “by authority of the State.” Georgia, 140 S. Ct. at

1504-05. Those acts, and not, as Plaintiffs claim, the fact that the texts of the annotations were

acquired by a work-for-hire contract, made the State of Georgia the author of a government edict.

       That a work-for-hire arrangement is not required to animate the government edicts


                                                 2
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 6 of 12




doctrine is evident from some obvious examples.

       Lobbyists and trade organizations regularly draft texts of bills, texts they hope the

legislature will enact as laws. As private parties, they may assert copyright rights in the drafts,

but once those drafts are made into statutes or regulations, they may not assert a copyright

monopoly over their creations because they have become the law.

       As another example, attorneys regularly draft extensive proposed findings of fact and

conclusions of law under Rule 52, Fed. R. Civ. P., for district judges at the conclusion of bench

trials. Sometimes judges will adopt those findings and conclusions entirely. The result is a

government edict—not because a judge or law clerk crafted the text, or because there was a

work-for-hire agreement (there was not), but because the judge adopted the document and made

it into law. Attorneys who might have asserted copyright in their proposals cannot do so after

the same text has been adopted by the judge as the findings and conclusions of the court.

       Similarly, if a legislature or an agency pasted into a new statute or regulation the entire

text of any of the standards at issue in this case, from NFPA 70 to ASTM D86-07, then, under

Georgia, the legislature or agency would become the author of that new regulatory provision,

and the SDO that published the standard could not assert copyright over that statutory or

regulatory text.

       The fact that governments—federal, state, and local—have adopted the documents at

issue here through incorporation by reference does not distinguish this case from Georgia, where

the state published the annotations in its official volumes. As the Office of Federal Register has

stated, incorporation of materials by reference has the same effect as though the government had

pasted them word-for-word into a regulation. Public Resource’s Second Supplemental Statement

of Material Facts (“SSSMF”), Dkt. 203-3 ¶ 16 (citing Dkt. 122-9 at 86).




                                                  3
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 7 of 12




       As Public Resource discusses further below, the Supreme Court’s opinion in Georgia

presupposes that binding legal texts are government edicts. Indeed, on this point all nine Justices

agreed; what divided them was how much further the government edicts doctrine extended. 140

S. Ct. at 1507 (“This rule applies both to binding works (such as opinions) and to non-binding

works (such as headnotes and syllabi).”); id. at 1511–13 (“Under the logic of Georgia’s ‘force of

law’ test, States would own such [non-binding] materials and could charge the public for access

to them.”); id. at 1515–18 (Thomas, J. dissenting); id. at 1522–24 (Ginsburg, J. dissenting). The

dissenting Justices drew the line at what is “binding law,” and the majority went further to

include the results of those who speak with the authority of the force of law, which included the

non-binding annotations. Id. at 1511–13. Federal, state, and local governments have made the

entire standards documents at issue here into government speech, and they have spoken with the

authority of the force of law.

       Finally, Plaintiffs’ reliance on Callaghan v. Myers, 128 U.S. 617 (1888), misses the

point. The Supreme Court in Georgia distinguished the explanatory materials in Callaghan from

the explanatory materials in Georgia because the Callaghan materials, while published with the

official opinions, were published by someone who “had no authority to speak with the force of

law.” 140 S. Ct. at 1507. In Callaghan, the Supreme Court of Illinois never adopted the

reporter’s words as its own, but the legislature in Georgia did so with the annotations penned by

Lexis Nexis, and various state and federal agencies did so with the standards at issue in this case.

The Supreme Court explicitly identified the “animating principle” throughout all the relevant

cases as the fact that “no one can own the law.” Id.

       That is exactly the point here: what once were merely standards are now the law. And,

while the Supreme Court in Georgia addressed one type of government edicts, it did not restrict




                                                 4
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 8 of 12




the government edicts doctrine to the specifics before it. While it focused on the acts of a state

legislature and discussed the acts of courts, the doctrine logically applies equally to official

edicts that the executive branch of government issues through the enactment of regulations. It is

not a “two-branches-of-government edicts doctrine.” An Executive Order of the President is

equally a government edict, even if it did not pass through bicameralism and legislative

presentment or arise under legislative or judicial authority. If a private party wrote the text of an

Executive Order and the President adopted it, it would still be a government edict, and the drafter

could not claim a copyright monopoly to prevent others from reproducing it. The same principle

applies to the standards here—some of them incorporated into statutes, and others incorporated

into executive branch regulations.

III.   GEORGIA’S IMPLICATIONS FOR THE FAIR USE ANALYSIS HERE ARE
       CLEAR.

       Fair use analysis is not, as Plaintiffs argue, completely independent of copyright

eligibility questions. The Supreme Court’s “recognition that some works are closer to the core of

intended copyright protection than others, with the consequence that fair use is more difficult to

establish when the former works are copied,” explicitly links these inquiries. Campbell v. Acuff-

Rose Music, Inc., 510 U.S. 569, 576 (1994). The Georgia decision thus bears directly on this

Court’s fair use analysis.

       A.      First Factor: The Purpose and Character of the Use

       On the first fair use factor, Plaintiffs’ contortions do nothing to contradict the Supreme

Court’s clear description of Public Resource’s purpose as “to facilitate public access to

government records and legal materials.” Georgia, 140 S.Ct. at 1505. Instead, Plaintiffs deflect

to attack Public Resource as itself not “adding anything new” to the Plaintiffs’ claimed works.

That ignores the obvious. Governments have added significant new meaning to the Plaintiffs’



                                                  5
         Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 9 of 12




works by turning them into the law; and Public Resource, consistent with the purpose the

Supreme Court recognizes, has publicly posted the law—including an important but often

overlooked body of law that consists of documents incorporated by reference. See Bellwether

Prop., L.L.C. v. Duke Energy Indiana, Inc., 87 N.E.3d 462, 469 (Ind. 2017) (criticizing lack of

availability of regulations incorporated by reference). Public Resource’s use adds that new

element of unfettered public access to the law. It was the first to do so broadly with materials

adopted into law by incorporation by reference. And the Supreme Court in Georgia emphasized

the importance of free access to the law. Georgia, 140 S.Ct. at 1512 (under Georgia’s argument,

it could charge for “access to the law”); cf. id., 140 S.Ct. at 1516 (importance of “free access to

opinions”).

         B.     Second Factor: The Nature of the Work

         On the second factor, Plaintiffs dodge the point that government edicts are facts: as well

as being documents, they are both the substance and the evidence of specific, detailed

government actions. The documents and the actions merge as facts. To post a government edict

is to report the fact of the very action that the government took, whether that edict is an

Executive Order, a new regulation, a new court ruling, or a new statute.

         Plaintiffs curiously argue that the majority in Georgia relied upon the government edicts

doctrine, and not the force of law, in reaching its decision. They misconstrue how the “force of

law” entered the debate and how the Court addressed it. As Public Resource stated above, it is

clear that all nine Justices considered materials that have the force of law—like the materials

adopted as law through incorporation by reference at issue in this case—as lying outside

copyright. The division between the two sides of the Court was over how much more, beyond

enforceable law, lay within the government edicts doctrine and outside copyright. See p. 4,

above.


                                                  6
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 10 of 12




       The majority in Georgia recognized a distinction between edicts that have (or apply) the

force of law, in the sense of imposing enforceable obligations, and edicts that arise from persons

whose authority to speak has the force of law. See Georgia, 140 S. Ct. at 1504 (“empowered to

speak with the force of law”); id. at 1507 (“authority to speak with the force of law”); cf. id. at

1512 (rejecting the state’s argument that the government edicts doctrine is limited to materials

that have “the force of law); id. at 1511 (“[T]hese supplementary materials do not have the force

of law, yet they are covered by the doctrine.”). The majority found that edicts from those with

authority to speak with the force of law lie outside copyright; the dissenting Justices sought to

limit the doctrine to texts that have the force of law, in other words, texts that are enforceable as

law. In this case, because the adopted documents have become the authentic expression of the

adopting governments and have the force of law, the documents fall easily within the

government edicts doctrine under Georgia. For fair use analysis, the documents and their

adoption as law are undeniably factual, and thus their status favors a determination of fair use.

       Because the Supreme Court determined that the status of a text as a government edict

does not depend on its having the “force of law,” the inquiry on that point that the D.C. Circuit

proposed no longer has any bearing. In any event, neither the Plaintiffs nor Public Resource

argued any relevant distinction among the documents on that basis. The status of all the

standards in this case as government edicts means that the fair use doctrine applies equally to all

of them.

       C.      Third Factor: The Amount Used

       The third factor requires little response from Public Resource. To report in detail the

content of the law, or of government edicts, requires the entire law or edict. In statutes,

regulations, and judicial opinions, ignorance of details is perilous. Full access to the law, not

some non-authoritative “description” of that law (as Plaintiffs appear to urge), is essential.


                                                  7
        Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 11 of 12



       D.        Fourth Factor: Impact on the Market

       On the fourth factor, Plaintiffs invoke Justice Thomas’s dissent to refer to “potential

negative ramifications” of a ruling for Public Resource. Of course, the majority of the Court in

Georgia gave that prediction no weight. This Court should do the same. This lawsuit has been

pending for a full seven years. Through discovery, Public Resource has exposed that Plaintiffs

have not suffered any actual harm from Public Resource’s making the law freely available.

Public Resource does not merely argue that Plaintiffs cannot show harm; the evidence in the

record shows no harm. SSSMF (Dkt. 203-3) ¶¶ 133–162. The Plaintiffs’ speculation and fears

of harm, in self-serving statements and through their mouthpiece expert, create no factual dispute

on this point.

                                         CONCLUSION

       For all these reasons, and those in its earlier briefs, this Court should deny the Plaintiffs’

motion for summary judgment and a permanent injunction and grant summary judgment to

Public Resource on both copyright eligibility (government edicts doctrine) and fair use grounds.




                                                  8
     Case 1:13-cv-01215-TSC Document 228 Filed 08/07/20 Page 12 of 12




Dated: August 7, 2020                   Respectfully submitted,

                                        /s/ Andrew P. Bridges
                                        Andrew P. Bridges (USDC-DC AR0002)
                                        abridges@fenwick.com
                                        Matthew B. Becker (admitted pro hac vice)
                                        mbecker@fenwick.com
                                        FENWICK & WEST LLP
                                        801 California Street
                                        Mountain View, CA 94041
                                        Telephone: (650) 988-8500

                                        Corynne McSherry (admitted pro hac vice)
                                        corynne@eff.org
                                        Mitchell L. Stoltz (D.C. Bar No. 978149)
                                        mitch@eff.org
                                        ELECTRONIC FRONTIER FOUNDATION
                                        815 Eddy Street
                                        San Francisco, CA 94109
                                        Telephone: (415) 436-9333

                                        David Halperin (D.C. Bar No. 426078)
                                        davidhalperindc@gmail.com
                                        1530 P Street NW 2nd Floor
                                        Washington, DC 20005
                                        Telephone: (202) 905-3434

                                        Attorneys for Defendant-Counterclaimant
                                        Public.Resource.Org, Inc.




                                    9
